Citation Nr: 1524819	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  14-03 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for migraine headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel







INTRODUCTION

The Veteran had active duty service from November 1984 to November 1988 and from December 1990 to June 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, the Veteran's migraine headaches are related to his active service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for migraine headaches have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Considering the favorable outcome detailed below as to the grant of entitlement to service connection, VA's fulfillment of its duties to notify and assist need not be addressed at this time.



Legal Criteria 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d) (2014).  

Generally, in order to establish direct service connection, three elements must be established.  There must be medical, or in certain circumstances, lay evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2014); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Analysis

The Veteran's DD 214 for his December 1990 to June 1991 period of service reflected service in Southwest Asia from January 1991 to May 1991.  

The service treatment records (STRs) of record are extremely limited and may be incomplete.  The STRs contained only one medical record (unrelated to the Veteran's claim on appeal and dated in June 1991, after the Veteran's service in Southwest Asia) from the Veteran's November 1984 to November 1988 and December 1990 to June 1991 periods of service and contained medical records that postdate such active service and appear related to the Veteran's Reserve or National Guard service.  The dental records of record did include records from the Veteran's active service.  The limited relevant records included a December 1990 (dated within the Veteran's active service) Health Questionnaire for Dental Treatment, which contained a section of boxes to be checked for conditions that apply and a box that was not checked for frequent headaches.  On an August 1994 Report of Medical History form associated with a Reserve examination, the Veteran noted that he ever had or had now frequent or severe headaches.

A private medical record from Tennessee Imagining Alliance dated February 2010 noted a history of "[p]ersistent migraine headaches since 1991."  

The Veteran was afforded a VA examination in September 2011 as part of a separate TDIU (total disability rating based on individual unemployability due to service-connected disability) claim.  This examination was conducted by Dr. K.A. Headaches were noted to have had a date of onset of 1996.  A diagnosis was noted of migraine headaches.

The Veteran was afforded a VA examination in November 2011 from a different doctor.  A diagnosis was noted of a headache condition, specifically migraine, with a date of diagnosis of 1996.  The examination report noted that the Veteran had a journal in which in February 1991 "he records a headache with nausea and vomiting for which he went to sick call."  The examination report further stated that "[p]eriodically had headaches associated with nausea and vomiting that required treatment but no curtailing of duties" and "[d]uring the time in the Gulf the [headaches] (with nausea) continued with no apparent increase in frequency."  A negative opinion was provided that the Veteran's claimed condition was less likely than not related to service.  A rationale stated that "[t]he service record is sparse with no apparent [complaint of] headaches while in the service."  The rationale further referenced that "[t]he first manifestation of the headaches in the medical record is in 1996" and that "[t]he relationship between service and the initial appearance of the 'migraine' headaches seems to be remote."  The rationale additionally stated that "[t]he unavailability of [] sunstative [sic] medical records from the time in service makes a determination of service connection impossible.  If the s[]ervice records can be secured another medical opinion might need to be solicited."

VA treatment records contained a March 2012 note that was noted to be a Compensation and Pension General Medical Examination.  The c-file and medical records were noted to be reviewed.  The problem was noted as migraine headaches, with a date of onset of 1992 and the circumstances and initial manifestations noted to be migraine headaches during service.  An opinion was provided that "it is at[] least as likely as not the Veteran's migraine headaches was incurred in or caused by hazardous exposure that occurred while in military service in Iraq" and that "[o]pinion given [a]fter careful examination of the provided records and the [V]eteran, with relation to considered condition(s) and similar cases remarked in Cecil's and Harrison's Textbooks of Medicine."  It was further noted that "it is at[] least as likely as not the [V]eteran's disability pattern is a diagnosable chronic multisymptom illness with a partially explained etiology and disability pattern or diagnosed disease is related to a specific exposure event experienced by the Veteran during service in Southwest Asia."  It was again stated that "opinion given [a]fter careful examination of the provided records and the [V]eteran, with relation to considered condition(s) and similar cases remarked in Cecil's and Harrison's Textbooks of Medicine."

In December 2013, an additional VA opinion was requested that considered the March 2012 VA opinion discussed above.  The opinion was provided by Dr. K.A. and stated that "[t]he [V]eteran was not noted in the service records to be treated for migraine headaches," that "[o]n an examination by me dated [September 2011] the [V]eteran stated he was diagnosed with migraine headaches in 1996" and that "[t]here is no medical evidence in the service record that the [V]eteran's headaches are related to his service."  

Of record are various statements from the Veteran.  On his February 2011 claim, the Veteran stated that migraine headaches began in January 1991.  In a March 2011 statement, the Veteran referenced a severe headache that occurred while serving in the Gulf region where he went to sick call.  In a July 2011 statement, the Veteran stated that "[w]hile serving in the Gulf, I went on sick call for a major [h]eadache."  In his July 2012 notice of disagreement, the Veteran referenced that it was a "misrepresentation" that his migraine headaches did not manifest until several years after service and stated that "the first severe, debilitating headache episode occurred while I was serving in the gulf" and that "[s]ince that episode, the headaches persisted over the years and I sought treatment repeatedly upon discharge."  In a September 2012 statement, the Veteran stated that "I am appealing the denial and the erroneous findings that the 'headaches did not manifest until after the Gulf War,' when in fact the headaches manifested themselves during peacetime training and progressed to a more acute state during stress related events in the war" and that "[m]edical documentation will substantiate my claims, as I was treated in the sick bay on several occasions while serving in a combat zone."          

Upon review of the record, and resolving reasonable doubt in the Veteran's favor, the Board concludes that entitlement to service connection for migraine headaches is warranted.  With respect to the negative VA opinions provided in November 2011 and December 2013, the Board finds the rationales provide to be problematic, as they relied essentially entirely on an absence of documented in-service treatment for the Veteran's headaches.  As noted above, the STRs of record are extremely limited and in fact contained no medical records dated during the Veteran's active service in Southwest Asia.  Further, the Veteran is competent to report as to the occurrence of headaches and, as noted above, repeatedly referenced experiencing headaches while in-service in Southwest Asia, statements which the Board finds to be credible.  The November 2011 and December 2013 negative VA opinions did not appear to have appropriately considered the Veteran's competent and credible statements as to the occurrence of headaches in-service.  On the other hand, also of record is the March 2012 VA positive opinion that linked the Veteran's migraine headaches to his military service and provided an adequate rationale supporting this opinion.  As such, resolving reasonable doubt in the Veteran's favor, the Board concludes that the Veteran's migraine headaches are related to his active service.  The criteria for entitlement to service connection for migraine headaches therefore have been met and the Veteran's claim is granted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).







	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for migraine headaches is granted.  



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


